DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-8, 10-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (US 2012/0278305 A1), hereinafter “Wei”, in view of Yerneni et al. (US 2012/0221591 A1), hereinafter “Yerneni” and further in view of Kim et al. (US 2015/0347410 A1), hereinafter “Kim”.

As per claim 1, Wei teaches a method comprising:
“obtaining an expression indicative of advertising criteria and metadata associated with the expression” at [0024];
(Wei teaches obtaining query statement 1 (i.e., “an expression”) indicative of advertising criteria (e.g., “COL1<25”, “COL2=CAT”) and metadata (e.g., “COL1”, “COL2”, “COL3”, “COL4”). The criteria “COL1<25” can be used to indicate advertising criteria which targets customers less than 25 year old)
“determining, based on a comparison of the metadata to previously stored metadata associated with an earlier version of the expression, whether the expression corresponds to a modified version of the earlier expression” at [0028]; [0034]-[0035], [0043]-[0044];
(Wei teaches Query Statement 0 includes previously stored metadata such as “COL1”, “COL2”, “COL3”. The Query Statement 1 is compared with the Query Statement 0 to determine whether Query Statement 1 corresponds to a modified version of Query Statement 0. The comparison includes comparing metadata of previously stored Query Statement 0 (i.e., “COL1”, “COL2”, “COL3”) with metadata of the Query Statement 1 (i.e., “COL1”, “COL2”, “COL3”, “COL4”) to determine that Query Statement 1 corresponds to modified version of Query Statement 0 by adding “COL4” to Query Statement 0)
“in response to a determination that the expression is the modified version of the earlier expression, evaluating, in a forecasting cluster, the modified expression” at [0028]-[0032], [0070] and Fig. 2;
(Wei teaches in response to determination that the Query Statement is a modified version of an earlier Query Statement, using information in the cache to evaluate the query statement and to perform dynamic merging) 
Wei does not explicitly teach “evaluating, in a forecasting cluster, the modified expression to generate a forecast record predicting a future event, and sending the forecast record to a server that is independent of the forecasting cluster” as claimed. However, Yerneni teaches at [0061]-[0071] and Figs. 3-5  a system for processing complex queries including the forecasting clusters 420A-420N which evaluate a request for supply data from the campaign allocator 310 via the supply forecaster 320. The supply forecaster 320 may look to data about previous advertising impression in order to forecast, estimate, and predict the number of similar advertising opportunities likely to occur in the future and return the forecast record to the campaign allocator 310. Thus, it would have been obvious to one of ordinary skill in the art to combine Yerneni with Wei’s teaching in order to “assist the advertisers in setting up ad campaigns” by “forecasting ad opportunities that satisfy or match the advertiser’s ad campaign requirements. Based on the matching and/or relevant ad opportunities that may be available, an amount of available ad opportunities may be determined and a price for the creating of a new advertisement campaign meeting the requirements specified by the advertiser may be computed” as suggested by Yerneni at [0034].
Wei and Yerneni, as combined, does not explicitly teach “in response to a determination that the expression does not have a corresponding earlier expression, invoking the server for evaluating the expression, wherein the server is independent of the forecasting cluster”. However, Kim teaches at Fig. 1 a similar method for evaluation query expression using a cache 114 (i.e. “forecasting cluster”) of previously executed query and a remote database engine 110 (i.e., “a server”). Kim also teaches “in response to a determination that the expression does not have a corresponding earlier expression, invoking a server for evaluating the expression, wherein the server is independent of the forecasting cluster” at [0084]-[0085] and Fig. 3. Thus, it would have been obvious to one of ordinary skill in the art to combine Kim with Wei’s teaching in order to obtain the query result from a remote database if the query could not be satisfied by the cache.

As per claim 3, Wei-Yerneni and Kim teach the method of claim 1 discussed above. Wei also teaches: “wherein in response to the determination that the expression is the modified version of the earlier version expression, the method further comprises receiving, from the forecasting cluster, a result of evaluating the modified expression” at   [0028]-[0032], [0070] and Fig. 2, and “wherein the step of the transmitting further comprises: generating a key in accordance with a model; and extracting an attribute included in the metadata associated with the expression, wherein at least the key and the attribute are included in the query associated with the modified expression” at [0059]-[0068] and Figs. 5-7.

As per claim 4, Wei-Yerneni and Kim teach the method of claim 3 discussed above. Wei also teaches: wherein “the query is transmitted to a controller of the forecasting cluster, and wherein the controller further transmits the query for evaluating the modified expression to at least one worker node included in the forecasting cluster based on a prioritization criterion” at [0059]-[0079] and Figs. 5-8.

As per claim 5, Wei-Yerneni and Kim teach the method of claim 3 discussed above. Wei also teaches: “generating in accordance with another model, a definition corresponding to the modified expression, wherein the definition is included in the query” at [0059]-[0079] and Figs. 5-8.

As per claim 6, Wei-Yerneni and Kim teach the method of claim 4 discussed above. Wei also teaches: wherein the at least one worker node included in the forecasting cluster is configured for: extracting the key included in the query; retrieving from a cache, a definition associated with the modified expression based on the key; and evaluating the modified expression based on the definition” at [0059]-[0079] and Figs. 5-8.

As per claim 7, Wei-Yerneni and Kim teach the method of claim 1 discussed above. Wei also teaches: “receiving, from the at least one worker node, an asynchronous request to obtain an updated definition associated with the modified expression; and transmitting the updated definition in response to receiving the asynchronous request” at [0059]-[0079] and Figs. 5-8.

Claims 8, 10-15, 17-20 recite similar limitations as in claims 1, 3-7 and therefore rejected by the same reasons.
Claims 2, 9, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wei-Yerneni and Kim as applied to claims 1, 3-8, 10-15, 17-20 above, and further in view of Roth (US 6,564,218 B1), hereinafter “Roth”.

As per claim 2, Wei-Yerneni and Kim teach the method of claim 1 discussed above. Wei does not teach: wherein “the comparison of the metadata to the previous stored metadata includes a comparison of a version number associated with the expression extracted from the metadata to a previous stored version number associated with the expression” as claimed. However, Roth teaches a method of checking the validity of a set of digital information contained in an information cache by comparing the version numbers of the query with version number of query results previously stored in cache at Col. 7 line 10 to Col. 8 line 65. Thus, it would have been obvious to one of ordinary skill in the art to combine Roth with Wei-Yerneni’s teaching in order to ensure that the data stored in cache is valid by comparing version numbers, as suggested by Roth.

Claims 9, 16 recite similar limitations as in claim 2 and therefore rejected by the same reasons.





Response to Arguments
Applicant’s arguments filed 8/15/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116. The examiner can normally be reached Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
September 28, 2022